
	
		II
		110th CONGRESS
		1st Session
		S. 2144
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Coleman (for
			 himself, Mr. Salazar,
			 Ms. Murkowski, Ms. Landrieu, Mr.
			 Thune, Mr. Johnson,
			 Mr. Warner, Mr.
			 Lieberman, Mr. Martinez, and
			 Mr. Bunning) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to conduct a study of
		  feasibility relating to the construction and operation of pipelines and carbon
		  dioxide sequestration facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Dioxide Pipeline Study Act of
			 2007.
		2.Study of feasibility
			 relating to construction and operation of pipelines and carbon dioxide
			 sequestration facilities
			(a)In
			 generalThe Secretary of Energy (referred to in this section as
			 the Secretary), in coordination with the Federal Energy Regulatory
			 Commission, the Secretary of Transportation, the Administrator of the
			 Environmental Protection Agency, and the Secretary of the Interior, shall
			 conduct a study to assess the feasibility of the construction and operation
			 of—
				(1)pipelines to be
			 used for the transportation of carbon dioxide for the purpose of sequestration
			 or enhanced oil recovery; and
				(2)carbon dioxide
			 sequestration facilities.
				(b)ScopeIn
			 conducting the study under subsection (a), the Secretary shall consider—
				(1)any barrier or
			 potential barrier in existence as of the date of enactment of this Act,
			 including any technical, siting, financing, or regulatory barrier, relating to
			 the construction and operation of—
					(A)pipelines to be
			 used for the transportation of carbon dioxide for the purpose of sequestration
			 or enhanced oil recovery; or
					(B)carbon dioxide
			 sequestration facilities;
					(2)any market risk
			 (including throughput risk) relating to the construction and operation
			 of—
					(A)pipelines to be
			 used for the transportation of carbon dioxide for the purpose of sequestration
			 or enhanced oil recovery; or
					(B)carbon dioxide
			 sequestration facilities;
					(3)any regulatory,
			 financing, or siting option that, as determined by the Secretary, would—
					(A)mitigate any
			 market risk described in paragraph (2); or
					(B)help ensure the
			 construction of pipelines dedicated to the transportation of carbon dioxide for
			 the purpose of sequestration or enhanced oil recovery;
					(4)the means by
			 which to ensure the safe handling, transportation, and sequestration of carbon
			 dioxide;
				(5)any preventive
			 measure to ensure the integrity of pipelines to be used for the transportation
			 of carbon dioxide for the purpose of sequestration or enhanced oil recovery;
			 and
				(6)any other
			 appropriate issue, as determined by the Secretary.
				(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 describing the results of the study.
			
